J-S61019-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :    IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                            Appellee           :
                                               :
                       v.                      :
                                               :
ROBERT WAYNE BROWN,                            :
                                               :
                            Appellant          :    No. 1296 MDA 2014

         Appeal from the Judgement of Sentence Entered April 4, 2014,
             in the Court of Common Pleas of Cumberland County,
           Criminal Division at No(s): CP-21-CR-0000029-2011 and
                            CP-21-CR-0003516-2010


BEFORE: PANELLA, WECHT, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED DECEMBER 08, 2015

     I join the Majority Memorandum, save for the manner in which it

disposes the sufficiency-of-the-evidence claims.           Majority Memorandum at

13-14.    In my view, because Appellant’s counsel has deemed this appeal

frivolous and has sought to withdraw pursuant to Anders, we cannot simply

find that Appellant waived sufficiency-of-the-evidence claims due to Anders

counsel’s    failure    to     comply   with   Pa.R.A.P.   1925(b).   See,   e.g.,

Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001)

(concluding that Anders required the Court to examine the merits of

Hernandez’s issues despite his counsel’s failure to file a court ordered

1925(b) statement). Moreover, such a finding of waiver in an Anders case

seems to run contrary to this Court’s decision in Commonwealth v.



* Retired Senior Judge assigned to the Superior Court.
J-S61019-15


Flowers, 113 A.3d 1246 (Pa. Super. 2014), which held that, when counsel

complies with Anders, this Court must make an independent review of the

record to make certain that appointed counsel did not overlook the existence

of potentially non-frivolous issues.

      In any event, for the reasons cited by the trial court in its opinion, Trial

Court Opinion, 1/7/2015, at 12-13, I believe any challenge to the sufficiency

of the evidence would be frivolous in this case. Thus, I ultimately concur in

the result reached by the Majority.




                                       -2-